Kellogg, J.:
The questions raised are substantially the same as in People ex rel. Empie v. Smith (166 App. Div. 406), argued with it and decided at this term of court. The situation differs principally in the fact that the relator owned a house and lot on Chestnut street, and five acres of land on the paper street called Genesee street, neither of which places can be connected with the trunk sewer except by lateral sewers. The five-acre lot was plotted into city lots as fronting on Genesee street. The assessment is $212.11. The assessed value of the property on the city roll is $600. The relator was one of the petitioners at whose request a sewer was put through this part of the city. The assessment was upon the front-foot plan and the assessment against the house and lot was $21.92 and upon the five-acre lot $250.81. *413Evidently the assessment upon the house and lot is very low; we think, however, the assessment upon the five-acre lot is excessive for the reasons stated in the Empie case. Manifestly the five-acre lot is benefited by the sewer and it should contribute equitably towards the cost thereof. We feel, under all the circumstances, that an assessment upon the house and lot and the five-acre lot of $150 would be equitable.
The assessment and the order affirming it are, therefore, modified by reducing such assessment to $150, and as so modified is confirmed, with $50 costs and disbursements.
Eelator’s assessment and the order of the common council confirming it modified by reducing the assessment to $150, and as so modified unanimously confirmed, with $50 costs and disbursements to the relator.